United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, TOBYHANNA )
ARMY DEPOT, Tobyhanna, PA, Employer
)
__________________________________________ )
R.M., Appellant

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0342
Issued: July 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 2, 2019 appellant, through counsel, filed a timely appeal from a July 15,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral carpal
tunnel syndrome (CTS) causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On December 2, 2016 appellant, then a 60-year-old sheet metal worker, filed an
occupational disease claim (Form CA-2) alleging that he developed bilateral CTS due to factors
of his federal employment including assembling approximately 700 helmet brackets a day. He
noted that the assembly work required torqueing small screws. Appellant first became aware of
his condition on January 2, 2015 and realized that it was causally related to his federal employment
on December 17, 2015. He did not immediately stop work.
Appellant was treated in the employing establishment health clinic by Dr. Richard A.
Lippin, Board-certified in occupational medicine, on December 17, 2015 for numbness in both
hands that appellant attributed to repetitive work assembling helmet brackets. Dr. Lippin
diagnosed “bilateral strain injury, overuse syndrome, rule out [CTS], and blindness.” In a
December 17, 2015 work-related injury and illness report, appellant reported that he was building
helmet brackets when his symptoms commenced. Dr. Lippin diagnosed repetitive strain injury
and prescribed a brace. In a work restrictions form, he again diagnosed repetitive strain injury and
returned appellant to work with no excessive repetitive use of hands.
On February 3, 2016 appellant was treated by Christine H. Fick, a registered nurse, for
repetitive strain injury that he attributed to assembling helmet brackets at work.
In a development letter dated December 27, 2016, OWCP informed appellant that the
evidence submitted was insufficient to establish his claim. It advised him of the type of factual
and medical evidence needed and provided a questionnaire for his completion. In a separate letter
of the same date, OWCP also requested additional information from the employing establishment.
It afforded both appellant and the employing establishment 30 days to respond.
In an undated narrative statement, appellant indicated that he was responsible for helmet
bracket assembly, which required inserting two screws into a bracket, torqueing them by hand,
inserting a rubber grommet, bagging the bracket and ballistic screw, and stapling and labeling each
bag. He noted performing this job since 2013, nine hours a day initially assembling 750 brackets
per day until January 5, 2016 when the ergonomic team recommended he cut back to 250 brackets
a day. Appellant indicated being visually impaired.
In a statement dated January 20, 2017, W.L., appellant’s supervisor, indicated that
appellant reported his injury on December 17, 2015. He clarified that appellant was required to
assemble 250 brackets a day over a 9-hour day, but he voluntarily worked a 12-hour day with
overtime assembling 700 brackets. Ergonomic audits were performed once a year. Attached was
a position description for a sheet metal worker.
An electromyogram (EMG) dated December 5, 2013 revealed bilateral median
neuropathies at the wrists, moderate left and mild right and suspected mild left C7 radiculopathy.

2

Appellant was evaluated by Dr. John T. Rich, a Board-certified orthopedist, on
December 16, 2013, who diagnosed bilateral CTS. Dr. Rich performed steroid injections into both
carpals and prescribed splints.
Appellant was treated by Dr. Patrick D. Conaboy, Board-certified in family medicine, from
July 1, 2016 to January 30, 2017 for bilateral CTS. He was treated with braces, injections, and
work modification without resolution of symptoms.
On February 2, 2017 Dr. Casey J. Burke, a Board-certified orthopedist, evaluated appellant
for bilateral hand pain, numbness, and tingling occurring from overuse. An x-ray of the wrists
revealed bilateral carpometacarpal (CMC) joint narrowing. Dr. Burke diagnosed CTS and
recommended bilateral CTS releases.
By decision dated March 2, 2017, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish causal relationship between his bilateral CTS and
the accepted factors of his federal employment.
On March 23, 2017 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review. On February 13, 2017 Dr. Burke performed a right
carpal tunnel release and tenosynovectomy of the flexor tendons and carpal tunnel. He diagnosed
right CTS.
In a letter dated March 21, 2017, Dr. Conaboy indicated that appellant had complaints of
bilateral hand pain for years and failed conservative treatment and underwent CTS releases. He
opined that appellant’s carpal tunnel “could be” attributed to the repetitive use of appellant’s hands
associated with his employment as a sheet metal worker.
By decision dated July 5, 2017 an OWCP hearing representative affirmed the
March 2, 2017 decision.
On October 23 2017 appellant requested reconsideration. In support of his request, he
submitted an October 4, 2017 report from Dr. Conaboy who indicated that appellant was
responsible for assembling helmet brackets which required fine manipulation using screws.
Dr. Conaboy noted that appellant would average 700 helmets a day and opined that “it is believed
that [appellant’s] carpal tunnel can be contributed to this.”
By decision dated January 19, 2018, OWCP denied modification of the July 5, 2017
decision.
On April 2, 2018 appellant requested reconsideration. He submitted a March 1, 2018 note
from Dr. Conaboy who opined that appellant’s job of repetitive fine manipulation directly
contributed to his bilateral CTS.
By decision dated June 29, 2018, OWCP denied modification of the January 19, 2018
decision.
OWCP received a January 18, 2012 report from Dr. Lippin who performed a
preemployment physical and noted that appellant was blind and met the requirements for a job

3

accommodated sheet metal worker. Dr. Lippin noted no history of hand pain. In reports dated
February 28 and March 3, 2017, he advised that appellant was status post right carpal tunnel
release on February 13, 2017 and diagnosed CTS, right upper limb. Dr. Lippin referenced reports
from Dr. Conaboy as supporting causal relationship of the diagnosed CTS and the repetitive use
of appellant’s hands associated with his employment as a sheet metal worker. In a report dated
December 17, 2015, appellant stated that he worked on helmet brackets which required torqueing
small screws down. In reports dated April 11, 2017 and July 16, 2018, Dr. Lippin diagnosed CTS,
bilateral upper limbs, status postsurgery in 2017, pain in the bilateral hands, and legal blindness.
Appellant reported working as a sheet metal worker assembling helmet brackets since 2013 which
caused pain in the dorsum of both hands.
On March 7, 2017 Dr. Burke performed a left carpal tunnel release and diagnosed left CTS.
On April 28, 2017 appellant was reevaluated status post carpal tunnel release on February 13 and
March 7, 2017. Dr. Burke diagnosed bilateral CTS. On October 11, 2018 appellant presented
with symptoms of tenderness of the mid shaft of the right and left thumb metacarpal. Dr. Burke
diagnosed bilateral CTS, pain of the bilateral wrists, mass of the wrist, and osteoarthrosis of the
CMC joint of the thumb. He performed a steroid injection to the bilateral thumb CMC joint.
An EMG performed on November 1, 2018 revealed mild residual median mononeuropathy
at the wrists predominately on the left side with minimal findings on the right.
On December 17, 2018 appellant requested reconsideration. In a report dated
December 28, 2018, Dr. Burke reviewed the most recent EMG findings and diagnosed bilateral
CTS, mass of the wrist, and osteoarthrosis of the CMC joint of the thumb.
On April 15, 2019 Dr. Daniel Shust, a Board-certified family practitioner, examined
appellant for a history of bilateral CTS. Appellant reported performing repetitive hand motions
using a screw driver for nine hours daily, turning approximately 1,500 screws in that time period.
Dr. Shust noted positive Tinel’s and Phalen’s signs and positive EMG pre- and post-surgery which
demonstrated bilateral CTS. He noted that it was well known in medical literature and
occupational health and safety data that repetitive hand motions are risk factors for CTS. Dr. Shust
opined that appellant had CTS due to his employment risk factors.
By decision dated March 15, 2019, OWCP denied modification of the prior decision. On
April 16, 2019 appellant requested reconsideration.
On May 13, 2019 Dr. Burke diagnosed bilateral CTS and mass of the left wrist by EMG
and recommended a hand therapy evaluation. Appellant attended occupational therapy treatment
on May 17, 2019.
By decision dated July 15, 2019, OWCP denied modification of the prior decision.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.10
ANALYSIS
The Board finds that this case is not in posture for decision.

3

Id.

4

E.W., Docket No. 19-1393 (issued January 29, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

20 C.F.R. § 10.115; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7
See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
8

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

10

E.W., supra note 4; Gary L. Fowler, 45 ECAB 365 (1994).

5

In support of his claim, appellant submitted medical reports from his attending physicians
who consistently diagnosed upper extremity conditions including bilateral CTS, for which he
underwent surgery on February 13 and March 7, 2017 with Dr. Burke.
In a March 1, 2018 note, Dr. Conaboy opined that appellant’s job of repetitive fine
manipulation directly contributed to his bilateral CTS. In a subsequent letter, he opined that
appellant’s carpal tunnel could be attributed to the repetitive use of his hands associated with his
employment as a sheet metal worker. In a prior October 23, 2017 report, Dr. Conaboy had noted
the fine manipulation required of appellant’s job working with an average of 700 helmets a day
and noted these duties were sufficient to contribute to the bilateral CTS.
In April 15, 2019, Dr. Shust reported that appellant performed repetitive hand motions
using a screw driver for nine hours daily, turning approximately 1,500 screws during the time
period his CTS developed. He explained that repetitive hand motions, as performed by appellant
in his position, are risk factors for CTS and that based upon appellant’s duties the injury was work
related.
In addition, appellant’s supervisor, W.L., indicated that appellant reported that at the time
he developed his injury he was required to assemble 250 brackets a day over a 9-hour day, but he
voluntarily worked a 12-hour day with overtime assembling 700 brackets. He confirmed that
ergonomic audits were performed once a year and is consistent with appellant’s statement that on
January 5, 2016 the ergonomic team had recommended appellant cut back to 250 brackets a day
due to overuse of his upper extremities.
The Board finds that the medical reports, when read together, contain a complete factual
history confirming the accepted employment factors and accurately note the medical history and
course of treatment for the bilateral CTS for which he underwent surgery. The Board finds that
the opinions, while insufficiently rationalized to meet appellant’s burden of proof, are sufficient,
given the absence of opposing medical evidence, to require further development of the record as
to whether his upper extremity conditions are causally related to the accepted factors of his federal
employment.11
It is well established that, proceedings under FECA are not adversarial in nature, and that
while appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. OWCP has an obligation to see that justice is
done.12 The nonadversarial policy of proceedings under FECA is reflected in OWCP’s regulations
at section 10.121.13
The case will therefore be remanded to OWCP for further development of the medical
evidence and a referral to an appropriate medical specialist for an examination and opinion on the
issue of whether appellant sustained bilateral CTS or other upper extremity conditions causally
11

G.M., Docket No. 19-0657 (issued September 13, 2019); see also John J. Carlone, 41 ECAB 354 (1989); Horace
Langhorne, 29 ECAB 820 (1978).
12

S.C., Docket No. 19-0920 (issued September 25, 2019).

13

20 C.F.R. § 10.121.

6

related to the accepted factors of his federal employment. After this and other such further
development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 15, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: July 30, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

